J-S70030-15

NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P 65.37

COMMONWEALTH OF PENNSYLVANIA,            :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                   Appellee              :
                                         :
           v.                            :
                                         :
ROBERT WOODARD,                          :
                                         :
                   Appellant             :   No. 968 EDA 2015

                   Appeal from the PCRA Order March 9, 2015,
                  Court of Common Pleas, Philadelphia County,
                Criminal Division at No. CP-51-CR-0220171-1992

BEFORE: DONOHUE, LAZARUS and PLATT*, JJ.

MEMORANDUM BY DONOHUE, J.:                     FILED DECEMBER 14, 2015

     Robert Woodard (“Woodard”) appeals from the order of court

dismissing his petition filed pursuant to the Post Conviction Relief Act, 42

Pa.C.S.A. §§ 9541-46 (“PCRA”). We affirm.

     The record reveals that on December 10, 1992, Woodard was

convicted of multiple counts of robbery, burglary, rape and possessing an

instrument of crime.     The trial court imposed an aggregate sentence of

forty-eight to ninety-six years of incarceration. This Court affirmed his

judgment of sentence on May 5, 1994. Woodard did not seek review of our

determination with the Pennsylvania Supreme Court.         Accordingly, his

judgment of sentence became final on June 4, 1994, which marked the

expiration of the period of time in which Woodard could have sought such

review. See 42 Pa.C.S.A. § 9545(b)(3).




*Retired Senior Judge assigned to the Superior Court.
J-S70030-15


      On February 2, 2015, Woodard filed the petition at issue in this appeal,

which he classified as a petition for writ of habeas corpus. In this petition,

Woodard alleged that he was entitled to relief based upon the United States

Supreme Court decision in Alleyne v. United States, __ U.S. __, 133 S. Ct.
2151 (2013), and this Court’s decision in Commonwealth v. Newman, 99
A.3d 86 (Pa. Super. 2014). Petition for Writ of Habeas Corpus, 2/9/15, at 2-

3, 8-11.    Despite Woodard’s classification of his filing, the PCRA court

elected to treat it as a PCRA petition.    It concluded that the petition was

untimely and that Woodard had failed to plead or prove an exception to the

PCRA’s time-bar, thereby depriving the PCRA court of jurisdiction to consider

the petition.   On this basis, it dismissed Woodard’s petition.   PCRA Court

Opinion, 3/9/15, at 1-3.

      This timely appeal followed, in which Woodard presents eight issues

for our review. See Woodard’s Brief at 2-3. “Our standard of review of the

denial of a PCRA petition is limited to examining whether the evidence of

record supports the court's determination and whether its decision is free of

legal error.” Commonwealth v. Smith, 121 A.3d 1049, 1052 (Pa. Super.

2015).

      We begin with the PCRA court’s decision to treat Woodard’s petition as

a petition filed under the PCRA. Woodard does not explicitly challenge this

determination; in his sixth issue on appeal, Woodard stops short of arguing

that his claims are not cognizable under the PCRA, claiming only that his



                                     -2-
J-S70030-15


claims can “also” be reviewed under Pennsylvania’s habeas corpus statute.

Woodard’s Brief at 13. However, because the PCRA court’s disposition was

premised entirely on that classification, we will begin by reviewing it.

      “[B]oth the PCRA and the state habeas corpus statute contemplate

that the PCRA subsumes the writ of habeas corpus in circumstances where

the PCRA provides a remedy for the claim.” Commonwealth v. Hackett,

956 A.2d 978, 985 (Pa. 2008) (citation omitted). Section 9543 of the PCRA

addresses eligibility for relief under its provisions. Of relevance, it provides

as follows:

                          § 9543. Eligibility for relief


              (a) General rule.--To be eligible for relief under this
              subchapter, the petitioner must plead and prove by a
              preponderance of the evidence all of the following:

                                      ***

              (2) That the conviction or sentence resulted from
              one or more of the following:

                    (i) A violation of the Constitution of this
              Commonwealth or the Constitution or laws of the
              United States which, in the circumstances of the
              particular case, so undermined the truth-determining
              process that no reliable adjudication of guilt or
              innocence could have taken place.

42 Pa.C.S.A. § 9543(a)(2)(i).

      In his petition, Woodard alleges that his sentence is unconstitutional

based upon the United States Supreme Court’s decision in Alleyne and this

Court’s decision in Newman. Although Woodard’s claim does not implicate


                                       -3-
J-S70030-15


the truth determining process, as required by § 9543(a)(2)(i),            the

Pennsylvania Supreme Court has called for an expansive, not restrictive,

application of these PCRA’s eligibility requirements, such that there need not

be a strict adherence to the “truth determining process” language:

            [W]e have held that the scope of the PCRA eligibility
            requirements should not be narrowly confined to its
            specifically   enumerated     areas     of   review.
            Commonwealth v. Judge, 591 Pa. 126, 916 A.2d
511, 520 (2007). Such narrow construction would be
            inconsistent with the legislative intent to channel
            post-conviction claims into the PCRA's framework,
            id., and would instead create a bifurcated system of
            post-conviction review where some post-conviction
            claims are cognizable under the PCRA while others
            are not. Commonwealth v. Lantzy, 558 Pa. 214,
            736 A.2d 564, 569–70 (1999).

                   Instead, this Court has broadly interpreted the
            PCRA eligibility requirements … regardless of the
            ‘truth-determining process’ language … from Section
            9543(a)(2)(i).

Hackett, 956 A.2d at 986.

      At its heart, Woodard’s claim challenges his sentence as illegal, which

is a claim that the PCRA is intended to address.         Commonwealth v.

Burkett, 5 A.3d 1260, 1275 (Pa. Super. 2010) (“PCRA review is limited to

defendants who claim that they were wrongfully convicted and/or are

serving an illegal sentence.”). Accordingly, in light of the expansive view we

must take with regard to the PCRA’s eligibility requirements, see Hackett,
956 A.2d at 986, we find no abuse of discretion in the PCRA court’s

determination that Woodard’s claim is cognizable under the PCRA.



                                    -4-
J-S70030-15


      Having so concluded, we turn our attention to whether the trial court

erred in its determination that it was without jurisdiction to entertain

Woodard’s petition.    It is well established that “[t]he PCRA’s timeliness

requirements are jurisdictional in nature, and a court may not address the

merits of the issues raised if the PCRA petition was not timely filed.”

Commonwealth v. Copenhefer, 941 A.2d 646, 648-49 (Pa. 2007).           The

PCRA provides, in relevant part, as follows:

           (1) Any petition under this subchapter, including a
           second or subsequent petition, shall be filed within
           one year of the date the judgment becomes final,
           unless the petition alleges and the petitioner proves
           that:

           (i) the failure to raise the claim previously was the
           result of interference by government officials with
           the presentation of the claim in violation of the
           Constitution or laws of this Commonwealth or the
           Constitution or laws of the United States;

           (ii) the facts upon which the claim is predicated were
           unknown to the petitioner and could not have been
           ascertained by the exercise of due diligence; or

           (iii) the right asserted is a constitutional right that
           was recognized by the Supreme Court of the United
           States or the Supreme Court of Pennsylvania after
           the time period provided in this section and has been
           held by that court to apply retroactively.

           (2) Any petition invoking an exception provided in
           paragraph (1) shall be filed within 60 days of the
           date the claim could have been presented.

42 Pa.C.S.A. § 9545(b).




                                    -5-
J-S70030-15


      As explained above, Woodard’s judgment of sentence became final on

or about June 4, 1994. The present petition was filed on February 9, 2015,

and so it is clearly untimely on its face. As such, Woodard was required to

plead and prove one of the exceptions to the one-year time bar contained in

§ 9545(b)(1), and establish that he filed his petition within sixty days of the

date the claim could have first been presented, as required by § 9545(b)(2).

      In his PCRA petition, Woodard does not explicitly attempt to establish

any of the timeliness exceptions in his petition; he alleges only that the

Alleyne and Newman decisions render his sentence unconstitutional and

therefore illegal. Petition for Writ of Habeas Corpus, 2/9/15, at 7-11. To the

extent that the substance of Woodard’s claim can be interpreted as an

attempt to raise the exception for “after discovered facts” of subsection

(b)(1)(ii), this attempt must fail.   First, it is well established that recently

published case law does not qualify as “after discovered facts” for purposes

of establishing an exception to the PCRA’s time-bar.       Commonwealth v.

Brandon, 51 A.3d 231, 235 (Pa. Super. 2012).               To the extent that

Woodard’s claim can be construed as an attempt to argue that Alleyne

recognized a new constitutional right as contemplated in subsection

(b)(1)(iii), this attempt must also fail.     This Court recently considered

whether Alleyne applies retroactively to cases on collateral appeal and

concluded that it does not.    Commonwealth v. Riggle, 119 A.3d 1056,




                                      -6-
J-S70030-15


1067 (Pa. Super. 2015). Accordingly, he cannot be entitled to relief on this

basis.

         Because Woodard’s petition was facially untimely and he has failed to

satisfy the requirements for an exception to the PCRA’s time-bar, the PCRA

court was correct in its conclusion that it was without jurisdiction to consider

the merits of the claim raised therein. Finding no error by the PCRA court,

we affirm.

         Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 12/14/2015




                                      -7-